DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a repair method for an active matrix substrate.
Group II, claims 11-20, drawn to a display device manufacturing method.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:	Fig. 2.
Species B:	Fig. 3.
Species C:	Fig. 4.
Species D:	Fig. 5.
Species E:	Fig. 6.
Species F:	Fig. 7.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 8-11 and 18-20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “A repair method for an active matrix substrate, the active matrix substrate comprising: a substrate; a plurality of pixel electrodes disposed on the substrate and arranged in a matrix form, so as to form a plurality of pixels; a plurality of first gate lines disposed between the plurality of pixel electrodes respectively, and extended in parallel to each other; a plurality of first source lines disposed between the plurality of pixel electrodes respectively, and extended in a direction crossing the plurality of first gate lines; a plurality of first capacitor lines disposed between the plurality of first gate lines respectively, and extended at an angle to one another; a plurality of switch devices disposed on the plurality of pixel electrodes respectively, and electrically connected to the plurality of pixel electrodes, the plurality of first gate lines, the plurality of first capacitor lines and the plurality of first source lines, respectively; a plurality of second source lines disposed between the plurality of pixel electrodes respectively, and extended in parallel to the plurality of first source lines; a plurality of second gate line disposed between the plurality of pixel electrodes respectively, and extended in parallel to the plurality of first gate lines; and a plurality of second capacitor lines disposed adjacent to the plurality of first capacitor lines respectively, and extended at an angle to one another; wherein the plurality of first gate lines, the plurality of first capacitor lines, the plurality of first source lines, the plurality of second gate lines, the plurality of second capacitor lines and the plurality of second source lines are isolated from each other; wherein the repair method comprises: performing a broken-line inspection process to inspect whether a broken line exists; when the broken line is inspected, performing a repair-section forming process to cut off an undesired portion and form a plurality of repair sections overlapping the broken line; and performing a connection process to electrically connect the broken line and the plurality of repair sections,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhuang et al. (US 2012/0300165 A1), Ku (US 2009/0152552 A1) and Liu et al. (US 2017/0269411 A1).
Zhuang discloses in Figs. 2, 3 and related text a repair method for an active matrix substrate, 
the active matrix substrate comprising: 
a substrate (not shown); 
a plurality of pixel electrodes 200a/200b disposed on the substrate and arranged in a matrix form, so as to form a plurality of pixels (¶ [0026]); 
a plurality of first gate lines 201a/201b disposed between the plurality of pixel electrodes respectively, and extended in parallel to each other (¶ [0026]); 
a plurality of first source lines 202a/202b disposed between the plurality of pixel electrodes respectively, and extended in a direction crossing the plurality of first gate lines (¶ [0026]); 
a plurality of switch devices 203a/203b disposed on the plurality of pixel electrodes respectively (¶ [0026]); 
a plurality of second source lines 207a/207b disposed between the plurality of pixel electrodes respectively, and extended in parallel to the plurality of first source lines (¶ [0026]); 
a plurality of second gate lines 206a/206b disposed between the plurality of pixel electrodes respectively, and extended in parallel to the plurality of first gate lines (¶ [0026]); 
wherein the repair method comprises: 
performing a broken-line inspection process to inspect whether a broken line exists (¶ [0028]); 
when the broken line is inspected, performing a repair-section forming process to cut off an undesired portion and form a plurality of repair sections overlapping the broken line (¶ [0029]); and 
performing a connection process to electrically connect the broken line and the plurality of repair sections (¶ [0030]).
Ku teaches in Fig. 2F and related text a plurality of first capacitor lines 206 disposed between the plurality of first gate lines 204 respectively (¶¶ [0006] and [0042]); 
the plurality of switch devices 230 electrically connected to the plurality of pixel electrodes 228, the plurality of first gate lines, the plurality of first capacitor lines and the plurality of first source lines 214, respectively (¶¶ [0045] and [0047]); and 
a plurality of second capacitor lines 208 disposed adjacent to the plurality of first capacitor lines respectively (¶ [0042]). 
Zhuang and Ku in combination teach the plurality of first gate lines, the plurality of first capacitor lines, the plurality of first source lines, the plurality of second gate lines, the plurality of second capacitor lines and the plurality of second source lines are isolated from each other.
Liu teaches in Fig. 4 and related text the plurality of first capacitor lines 9 extended at an angle to one another, and the plurality of second capacitor lines 9 extended at an angle to one another (¶ [0050]).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811